



PAR PETROLEUM CORPORATION
AWARD OF RESTRICTED STOCK
(Employee)


In this Award, Par Petroleum Corporation (the “Company”) grants to Kelly Rosser
(the “Participant”), an Employee, Restricted Stock under the Par Petroleum
Corporation 2012 Long Term Incentive Plan (“Plan”). This Award of Restricted
Stock is governed by the terms of this Award document and the Plan. All
capitalized terms not defined in this Award shall have the meaning of such terms
as provided in the Plan.
1.The “Date of Grant” is February 17, 2014.
2.The total number of shares of Restricted Stock granted is 2,354.
3.The Vesting Dates for the Restricted Stock granted in this Award are as
follows:
Subject to item 4 below, Participant shall not become vested in any of the
Restricted Stock granted unless he or she is continuously employed with the
Company or an Affiliate from the Date of Grant through the Vesting Date, and
Participant may not sell, assign, transfer, exchange, pledge, encumber, gift,
devise, hypothecate or otherwise dispose of any Restricted Stock until such
Restricted Stock become Vested as provided herein. The transfer restrictions and
substantial risk of forfeiture imposed in the foregoing sentence shall lapse on
the following applicable dates (each a “Vesting Date”): as to one fifth (1/5) of
the Restricted Stock on July 28, 2015 and an additional one fifth (1/5) of the
Restricted Stock on each anniversary of July 28, 2015 until the Restricted Stock
is 100% Vested. The Restricted Stock as to which such restrictions so lapse are
referred to as “Vested.”
4.Other Vesting Events are as follows:
Notwithstanding the foregoing vesting schedule in item 3, the Restricted Stock
will be 100% Vested upon any one of the following “Vesting Events”: (a)
Participant’s termination of employment with the Company and its Affiliates due
to death or Disability, (b) the Participant’s termination of employment by the
Company and its Affiliates without Cause or (c) upon a Change in Control. The
date of the Participant’s termination of employment with the Company and its
Affiliates on account of one of the Vesting Events shall be the Vesting Date for
purposes of this Award. The date of the Change in Control shall be the Vesting
Date for purposes of this Award.
5.Other Terms and Conditions:
(a)    No Fractional Shares. All provisions of this Award concern whole shares
of Stock. If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share if it
is less than 0.5 and rounded up to the next whole share if it is 0.5 or more.
(b)    Not an Employment or Service Agreement. This Award is not an employment
agreement, and this Award shall not be, and no provision of this Award shall be
construed or interpreted to create any right of Participant to continue
employment with or provide services to the Company or any of its Affiliates.
(c)    Independent Tax Advice and Acknowledgments. Participant has been advised
and Participant hereby acknowledges that he or she has been advised to obtain
independent legal and tax advice regarding this Award, the grant of the
Restricted Stock and the disposition of such shares, including, without
limitation, the election available under Section 83(b) of the Internal Revenue
Code. Participant acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all the terms and provisions of the Plan and this Award.
The Restricted Stock granted hereunder will be subject to all applicable
federal, state and local taxes domestic and foreign and withholding requirements
(including, without limitation, any withholding required under any other
employee benefit plan maintained by the Company or an Affiliate). The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Award.
PARTICIPANT: Kelly Rosser




Signature: _/s/ Kelly Rosser_______




PAR PETROLEUM CORPORATION






By: _/s/ Brice Tarzwell_____________________
Name:    Brice Tarzwell
Title:
Senior Vice President, Chief Legal Officer and Secretary







11